Citation Nr: 0909183	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-35 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for glaucoma of the left 
eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  Subsequently, the file has come 
under the jurisdiction of the RO in Winston-Salem, North 
Carolina.

In June 2008, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  In February 2009, 
the Veteran testified during a Board hearing before the 
undersigned Veterans Law Judge in Washington, D.C.  
Transcripts of both hearings are of record.  During the Board 
hearing, the Veteran and his representative raised a new 
issue, entitlement to service connection for depression as 
secondary to service-connected right eye glaucoma, which is 
referred to the RO for initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
when further action, on his part, is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008), and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court"), are applicable 
to this case.  A review of the claims file shows that the RO 
attempted to notify the Veteran of the VCAA in letters dated 
in March 2003, May 2004, and March 2006.  However, the 
Veteran has never received VCAA notice of the information and 
evidence needed to substantiate a claim for service 
connection or for a secondary service connection claim for 
the left eye.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, on remand 
the Veteran must be sent a remedial VCAA notice of the 
information and evidence necessary to substantiate his claim 
for service connection for glaucoma of the left eye, to 
include as secondary to his service-connected glaucoma of the 
right eye.

The duty to assist also includes providing a thorough medical 
examination or medical opinion.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  The Veteran's last VA examination of 
the left eye was conducted in November 2007.  The Board notes 
that the fee-basis examiner in November 2007 opined that the 
Veteran's left eye disability was not related to service and 
that it was not a medical likelihood that the glaucoma of the 
left eye was proximately due to the Veteran's glaucoma of the 
right eye because open angle recession glaucoma in the right 
eye is not likely to cause primary open angle glaucoma of the 
left eye.  

However, the November 2007 fee-basis examiner did not discuss 
the opinions of Dr. C.L.C., the Veteran's treating physician 
at a VA facility, who opined in April 2005 that those who 
develop angle recession glaucoma after ocular trauma may be 
predisposed to open angle glaucoma even in the absence of 
injury to the eye.  Dr. C.L.C. also opined in September 2005 
that the Veteran may have been predisposed to open angle 
glaucoma in his non-injured eye.  In December 2006, Dr. 
C.L.C. noted the "eccentricity" of the Veteran's visual 
field.  In February 2008, after the November 2007 fee-basis 
examination, Dr. C.L.C. further opined that it was more 
likely than not that any abnormality in the Veteran's left 
eye was related to an in-service injury the Veteran disclosed 
to Dr. C.L.C.  The doctor stated that, if true or verified, 
this injury would be of such a magnitude that the Veteran's 
glaucoma was at least as likely as not to be related to this 
injury.

The Board also notes that while the RO found there was no 
documented evidence of injury to the left eye while the 
Veteran was in service, the Board's review of his service 
treatment records disclosed April 1985 records that show the 
left eye was specifically examined after a "record of trauma 
OS [to the left eye]"  He was seen at a hospital for 
multiple lacerations to his head and had sutures over his 
left eye after being hit in the head with a blunt object.  On 
April 23, 1985, he complained of a throbbing sensation in the 
left eye that had increased in the previous two days.  
Further, service treatment records dated in June 1970 and 
October 1985 revealed the Veteran complained of blurred 
vision in his eyes.  In 1970, he was fitted with glasses.  A 
June 1980 service treatment record apparently shows an 
examiner's assessment of "simple glaucoma OU [in each eye]" 
days after he was treated for glaucoma in the right eye.  An 
October 1984 service treatment record noted the left eye had 
an enlarged blind spot and a June 1986 record noted a problem 
with his vision after his eyes had been itching for three 
days.  

Therefore, after obtaining additional medical records from VA 
and non-VA health care providers, the Board is of the opinion 
that a new VA examination and a medical opinion by a VA 
ophthalmologist is warranted as to whether the Veteran's left 
eye disability is related to his time in service, or whether 
his left eye disability was proximately caused by his 
service-connected glaucoma of the right eye, or to some other 
cause.  The examiner also should attempt to reconcile any 
opinions and findings of Dr. C.L.C. (dated in April 2005, 
September 2005, December 2006, and February 2008 as noted 
above) and comment on the service treatment records noted 
above as to the likelihood that the Veteran suffered an 
ocular injury to his left eye while in service.  

The Veteran has been in receipt of disability benefits from 
the Social Security Administration (SSA) since 2006 and 
records from SSA are found in the claims file.  However, only 
the first page of SSA's September 1, 2006 decision awarding 
benefits can be located.  On remand the AMC/RO should obtain 
a complete copy of SSA's September 1, 2006 decision awarding 
disability benefits and associate that report with the claims 
file.

The AMC/RO also should obtain and associate with the claims 
file all outstanding medical records.  The claims file 
reflects that the Veteran has received treatment from VA 
facilities; however, as the claims file only includes records 
from the Fayetteville, North Carolina VAMC dated up to June 
2008, and only includes records from the Washington, D.C. 
VAMC dated up to January 2008, any additional records from 
these facilities should be obtained.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2008) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2008).  In particular, the AMC/RO should 
ensure that its remedial notice letter 
provides the Veteran with an explanation 
of the information or evidence needed to 
substantiate his claim for service 
connection for glaucoma of the left eye as 
well as an explanation of the information 
and evidence needed to substantiate a 
claim for service connection for glaucoma 
of the left eye secondary to service-
connected glaucoma of the right eye.  

2.  The AMC/RO should obtain from the SSA 
a complete copy of its September 1, 2006 
decision awarding the Veteran disability 
benefits, as well as all medical records 
associated with that determination.

3.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his claimed left eye glaucoma and whose 
records are not found within the claims 
file.  Of particular interest are any 
outstanding records of evaluation and/or 
treatment of this disorder from the 
Fayetteville VAMC, for the period from 
June 2008 to the present, and from the 
Washington, D.C. VAMC, for the period from 
January 2008 to the present.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

4.  Thereafter, the AMC/RO should schedule 
the Veteran for a VA examination by an 
ophthalmologist to provide an opinion 
regarding the relationship, if any, of the 
claimed left eye glaucoma to service or to 
the Veteran's service-connected glaucoma 
of the right eye disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

a)  Following a review of the claims 
folder, and an evaluation of the Veteran, 
the examiner should provide an opinion 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's left eye glaucoma was 
incurred in service or was caused or 
aggravated as a result of his service-
connected right eye glaucoma.  If there is 
evidence of aggravation, the examiner 
should, if possible, discuss to what 
extent the right eye glaucoma aggravates 
the left eye glaucoma disorder.  The 
examiner also should attempt to reconcile 
any findings and opinions related to the 
Veteran's left eye glaucoma noted above 
and found in the April 2005, September 
2005, December 2006 and February 2008 
correspondence and medical records of Dr. 
C.L.C., the Veteran's treating physician 
at a VA facility, and comment on the 
likelihood of an inservice ocular injury 
to the left eye based on the service 
treatment records noted above.  

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in his or her examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations and on the basis of all 
the evidence on file.  If any benefit 
sought on appeal remains denied, the 
Veteran should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




